Citation Nr: 1440612	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions in July 2008, September 2008 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2012 the Board determined that, although his original claim had been denied in an earlier April 1970 rating decision, there was no requirement that he submit new and material evidence to reopen the claim, as official service department records that had not been previously associated with the claims file, so not previously considered, were now of record.  See 38 C.F.R. § 3.156(c) (2013).  But instead of immediately adjudicating the claim on its underlying merits, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including obtaining all outstanding evaluation and treatment records and affording the Veteran a medical examination for an opinion regarding the etiology of his hypertension - especially in terms of whether it incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.  As there has been compliance, certainly substantial compliance, with these remand directives, the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The most probative (meaning the most competent and credible) evidence of record does not show the Veteran had hypertension during his service or within a year of his discharge from service, or that his hypertension is otherwise the result of a disease, an injury or an incident of his service.


CONCLUSION OF LAW

The Veteran's hypertension was neither incurred in nor aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA satisfied the notification requirements of the VCAA by means of letters dated  in September 2007 and August 2009, which provided the Veteran the required notice of the types of evidence needed to substantiate this service-connection claim and of the division of responsibility between him and VA in obtaining this necessary supporting evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letters also apprised him of all elements of his claim, so including of how VA determines a 

"downstream" disability rating and effective date once service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So no additional notice is required.

VA's duty to assist him with this claim also has been satisfied.  The claims folder contains his service and post-service treatment records, and a VA compensation and pension examination report dated in August 2012.  Additionally, the claims file contains his personal lay statements in support of his claim.  Although VA attempted to locate his post-service VA treatment records for the period from November 1969 to September 1970 (a period during which he reports that he was treated for hypertension), the search did not yield any results.  An April 2011 formal finding memorandum documents the efforts made to attain these records, and he was notified of this via a telephone call in April 2011.  38 C.F.R. § 3.159(c) and (e).

Moreover, review of the August 2012 examination report demonstrates that the VA examiner reviewed the relevant evidence of record, including the Veteran's service and post-service treatment records (at least those available), performed a comprehensive physical examination, reviewed diagnostic test results, provided clinical findings detailing the results of the examination, and provided an opinion, most importantly with rationale, concerning whether the Veteran's claimed hypertension is the result of or is otherwise related to his service.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination and opinion are adequate when based on consideration of the relevant medical history and describing the disability in sufficient detail so the Board's evaluation of the disability is a fully-informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Applicable Statutes, Regulations and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Additionally, service connection for these specified chronic diseases, such as hypertension, may be established on a presumptive basis by showing the disease initially manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Veteran avers that he was first diagnosed with hypertension in 1969 during his service.  Alternatively, and in any event, he maintains the disease manifested to a compensable degree within one year of his separation from service to otherwise warrant presuming that it was incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Note (1) to Diagnostic Code 7101 explains that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 801 (28th ed. 1994).

As an initial matter, the Board observes that the Veteran's service treatment records (STRs) are devoid of complaints of symptoms suggestive of, treatment for, or a diagnosis of hypertension, and his September 1969 military separation examination revealed normal findings, including in terms of his blood pressure.  The STRs show he had four blood pressure tests in service, in April 1966 (122/74), November 1966 (124/88), April 1968 (134/74) and September 1969 (130/80).

In November 1969, so just some 2 months following the conclusion of his service, he had a VA compensation examination in response to his initial claim of entitlement to service connection for hypertension.  The examiner concluded that the Veteran had had hypertension four months earlier (i.e., during his service), but that it was "not as bad as it was."   He added that, as the Veteran was not on medication for the condition, it may have been just a result of "nervousness."  

The examiner also referenced a prior blood pressure reading of 164/86 and noted the Veteran felt jittery and reported a racing heart and stomach twitches.  However, during the actual examination, the examiner reported blood pressure readings of 134/70 (sitting), 120/60 (recumbent), 130/70 (standing), 130/66 (sitting after exercise) and 120/60 (two minutes after exercise).  So on the basis of these findings, the examiner noted a "history" of hypertension, but ultimately found that the Veteran did not have hypertension at that time.

VA records show that, during the Veteran's 2007 Agent Orange registry examination, the evaluating clinician also noted a history of hypertension since 1969.  But because there are no treatment records showing a diagnosis of hypertension, the note presumably was based on the Veteran's self report of his medical history.

During the August 2012 VA hypertension examination the Veteran more recently had on remand, the VA examiner confirmed the Veteran had a current diagnosis of hypertension, but indicated the exact date of the diagnosis was unknown and that, according to the Veteran, the first diagnosis was in 1969.  He observed the Veteran was on hypertensive medication and that his most recent blood pressure readings were 125/60 (July 2012), 114/68 (June 2012) and 119/70 (February 2012).  Based on his complete review of the claims folder, including the Veteran's service and post-service treatment reports, as well as an interview with the Veteran, the examiner ultimately concluded that the Veteran's hypertension was less likely than not incurred in, or caused by, an in-service injury, event or illness.

In most importantly discussing the rationale of the opinion, the VA examiner explained that there was no evidence of elevated blood pressure readings during the Veteran's service or any notes indicating a diagnosis of hypertension or suspected hypertension.  Instead, all of the blood pressure readings from during service (including the September 1969 separation examination findings) were within normal limits.  Also, the November 1969 VA examination revealed no diagnosis of the condition, and there were no available treatment records for the one-year presumptive period following service.

The VA examiner further noted that the 2007 reference to "hypertension since 1969" appeared to have been based on a statement from the Veteran, himself.  The VA examiner added that, despite the Veteran's claim, he could find no objective evidence that the Veteran had any elevated blood pressure readings during his service or during the year following separation.  Accordingly, he also determined that it was less likely than not the Veteran had developed hypertension to a compensable degree during that one-year period between September 1969 and September 1970.  He added that, although the exact date of onset and details of the initial treatment of the hypertension were not documented, the available documentation clearly showed there was no evidence of hypertension during the Veteran's service and that it was less likely than not that he had a compensable level of hypertension in the one year following service.   

Based on this collective body of evidence, the Board concludes that for the most part it is against the Veteran's claim of entitlement to service connection for hypertension, whether on a direct or presumptive basis.  Although this evidence confirms he currently has this disease, there is no probative indication it initially manifested during his service or even within a year of his discharge.

A prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, even conceding that he filed his initial claim for hypertension rather soon after his service, the VA compensation examination he resultantly had was unremarkable for this disease, including in the way of persistently elevated blood pressure during that initial evaluation post service.  Moreover, as the most recent VA compensation examiner pointed out, there also was not prior objective indication of hypertension at any time during the Veteran's service, his contentions to the contrary notwithstanding.


Indeed, there is no probative evidence confirming the Veteran was diagnosed with hypertension until approximately 2007, nearly 40 years after his service.  And even acknowledging the reported "history" of this disease dating back to 1969, so back to his service, one must also consider that an elevated blood pressure reading, in isolation (even if that was shown, which it, too, is not), does not equate to a full-fledged diagnosis of hypertension, which, to reiterate, means persistently elevated blood pressure readings - hence, the reason that DC 7101 requires a series of readings before recognizing this as an actual diagnosis.  The amount of time that passed between the conclusion of the Veteran's service and the first actual documented diagnosis tends to weigh against his claim on both direct and presumptive bases.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the medical evidence, the Board has considered the Veteran's lay statements concerning the etiology of his hypertension, including in terms of its time of inception.  The Court has held that a claimant is competent to attest to factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose or determine the etiology of his hypertension, including insofar as when it incepted (during versus since his service, even beyond the one-year presumptive period).  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, although the Board acknowledges his belief that his current disease is the result of his military service, his statements concerning this are not competent, certainly not more so than the VA compensation examiner's clearly unfavorable opinion.  His opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 
1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  In this particular instance, the Board did indeed obtain a medical nexus opinion on this determinative issue of causation and, as mentioned, it is unfavorable to the claim, not instead supportive of it or even sufficient to place the evidence into relative equipoise, meaning as favorable for the claim as it is against it.


In this circumstance the "benefit-of-the-doubt" rule does not apply, and the claim resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for hypertension is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


